Per Curiam: There is no question of law presented by this record upon which it is necessary to pass, but after a careful examination of the evidence we are obliged to reverse the judgment because the verdict, in any view which can be taken of the evidence, was for too large a sum. It was for $1098.75, and there is no reasonable mode of stating the account between those parties that can justify such a verdict. We abstain from any statement of the account ourselves, or from discussing the evidence, because the case must go before another jury for trial, but we cannot permit the present verdict to stand. The defendant sought to meet that portion of the plaintiff’s claim which was founded upon the crops, by showing a sale of them under execution to Boynton. Ho instructions were asked as to the effect of this sale. If valid it would be a defense jpro ta/ibto, and we see no ground in the record for denying its validity. The levy was upon Eoche’s interest in the growing crops, and was made on the 24th of Hay, and the sale was held on the 16th of June. The only objection to the sale taken in the argument is that there was not a sufficient levy. But it appears by the return of the sheriff that he made such levy as the nature of the property admitted, and the sale was held on the premises, and Eoche not only did not move to set aside the sale, but he refused further to work or harvest the crops, on the ground that he had been sold out by the sheriff. There is no evidence of any fraudulent collusion between Pierce and the plaintiff in this execution or the purchaser. The judgment must be reversed, and the cause remanded. Judgment reversed.